*280Opinion of the ' Court
PER CURIAM :
The petitioner in this case was tried by general court-martial and -found guilty of charges alleging violation of Article of War 94, 10 USC § 1566. -He was found guilty and sentenced to a dishonorable discharge, total forfeitures, and two years confinement. The findings and sentence were approved by the convening authority with mitigation, and thereafter affirmed by a board of review. During trial, after findings of guilty and prior to imposition of sentence, trial counsel announced that he had evidence of a prior conviction and related the purported details of the same to the court. There was no objection by the accused. No evidence of such alleged prior conviction was offered nor is any exhibit attached to indicate that such was received.
This precise proposition has been before the Court in several recent cases. In accordance with our decisions in United States v. Carter, 1 USCMA 108, 2 CMR 14, decided January 18, 1952, United States v. Trimiar, 1 USCMA 262, 2 CMR 169, decided March 19, 1952, United States v. Schabel, 1 USCMA 275, 3 CMR 9, decided March 28, 1952, and United States v. Adams, 1 USCMA 275, 3 CMR 9, decided April 3, 1952, the petition for grant of review is hereby granted and the decision of the board of review is reversed. The case is remanded to The Judge Advocate General of the Army for action not inconsistent with this opinion.